Waterman, J.
*215•3 We have so far considered the case without reference to the special authority given the adjuster by the adoption ■of the motion on January 3, 1898, in which the matter of settlement was left with Diehl. Defendant’s claim as to this matter is that Diehl’s term of office was about to expire, and, as he was familiar with the ease, this motion was adopted so that the matter might remain in his charge. It is true that a successor to Diehl had'been elected, who had not yet gone into office; and there is some ground for defendant’s claim that one purpose of the motion was to leave the matter in Diehl’s hands. But what matter was so left? Not the mere investigation of the. facts of the loss. That had already been made. Plaintiff claimed his loss amounted to $2,590. His policy was for $3,800. Hp to the time of the adoption of this motion ■the parties had been negotiating, but had failed to agree. The motion was then adopted leaving the matter of the settlement of the loss with the adjuster. Settlement means a ■determination by agreement. This was had between the ■adjuster and plaintiff, and we are unable to see why it is not binding on defendant. That it was regarded as binding by the secretary is evidenced by the fact that he issued .a circular to the members of the company after the adjuster’s report, in which, among other losses, he set out that of plaintiff as $2,508, and announced an assessment of 3-J mills for the purpose of paying such losses. The evidence introduced by plaintiff made his case. As it was uncontradicted, we think the court was warranted in directing a verdict in his favor. — Affirmed.